Case 5:21-cv-03117-dkhireRaqamanstrredeg@?12/21 Page 1 of 18

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: WW35 Meer Wen UD OV Squace St E30 oF 54 \
Charlod+€sune pvA
Address of Defendant; < ee (¢ wpa awe

Place of Accident, Incident or Transaction: Le Af g bh Capa by AD a

 

RELATED CASE, IF ANY;

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[. Is this case related to property included in an earlier numbered suit pending or within one year Yes No iV
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No|
pending or within one year previously terminated action in this court?

3, Does this case involve the validity or infringement of a patent already in suit or any earlier Yes No] /4
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes No aa

 

 

 

 

 

 

case filed by the same individual?

I certify that, to my knowledge, the within case [7 is / is not related to any case now pending or withm one year previously terminated action in
this court except as noted above

pate: 7/7 7 A \ Alex nf

Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

CIVIL: (Place a ¥ in one category only)

 

 

A, Federal Question Cases: BR. Diversity Jurisdiction Cases:
oO 1, Indemnity Contract, Marine Contract, and All Other Contracts [] 1. Insurance Contract and Other Contracts
[] 2. FELA [] 2. Airplane Personal Injury
CI 3. Jones Act-Personal Injury C] 3. Assault, Defamation
C] 4. Antitrust [] 4 Marine Personal Injury
H 5. Patent {} 5. Motor Vehicle Personal Injury

6. Labor-Management Relations {-] 6. Other Personal Injury (Please specify):
iy 7. Civil Rights Lj 7. Products Liability
CI & Habeas Corpus [} 8. Products Liability - Asbestos
H 9. Securities Act(s) Cases C1 9. All other Diversity Cases

10, Social Security Review Cases (Please specify):
([] 11. All other Federal Question Cases

{Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification ts to remove the case from eligibility for arbitration.)

LAE , counsel of record or pro se plaintiff, do hereby certify:

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

 

 

 

Relief other than monetary damages is sought,

pam. 7-2 - BI CIE

Attorney-at-Law / Pro Se Plaintiff Attorney LD. # Gif applicable)

 

 

 

 

NOTE: A frial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ. 609 (5/2013)

 

 
Case 5:21-cv-03117-JFL Document1 Filed 07/12/21 Page 2 of 18

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF
PENNSYLVANIA

ANTOINE POTEAT
435 Merchant Walk Square Ste 300 ~ 541

Charlottesville, VA 22902

V.

Gerald Lydon
Individually and Official capacity of Pennsylvania State Police
899 Cherry Street Montoursville, PA 17754
Chad Labour
Individually and Official capacity of Pennsylvania State Police
175 Hersheypark Dr, Hershey, PA 17033
Nicholas Goldsmith
Individually and Official capacity of Pennsylvania State Police
2930 Airport Rd, Bethlehem, PA 18017
Justin Julius
Individually and Official capacity of Pennsylvania State Police
8000 Bretz Dr, West Hanover township, PA 17112
Gregory Emery
Individually and Official capacity of Pennsylvania State Police
2930 Airport Road Bethlehem, PA 18107
Brian Konopka
Indiviually and Official capacity of Pennsyivania State Police

2930 Airport Road Bethlehem, PA 18107

Peansy\ VAM Saree Pre €.

 
Case 5:21-cv-03117-JFL Documenti1 Filed 07/12/21

Indiviually and Official capacity of Pennsylvania State Police

2930 Airport Road Bethlehem, PA 18107

Heather Gallaguer

Indiviually and Official capacity of Lehigh County District Attorney’s Office
455 west Hamilton street Allentown, PA 18101

Bethany Zampogna

individually and Official capacity of Lehigh County District Attorney's Office
455 West Hamilton street Allentown,PA 18101
Joseph Stauffer

Individually and Official capacity of Lehigh County District Attorney’s Office
455 west Hamilton Street Allentown, PA 18101
James Martin

Individually and Official capacity of Lehigh County District Attorney’s Office
455 west Hamilton street Allentown, PA 18101
Jared Hanna

Individually and Official capacity of Lehigh County District Attorney's Office
455 west Hamilton street ANentown, PA 18101

Edward Ressler

Individually and Official capacity of Lehigh County

YePsp ov est Wem Ako 0 oS iter oun CA \KO\ .
Lehigh Coonty District Atkocneyys of Cice

Page 3 of 18

Plaintiff Antoine Poteat, Pro Se files this Complaint against the
above-listed Defendants for Deprivation of Federal Rights and

State Law.

JURISDICTION

 

 
Case 5:21-cv-03117-JFL Document1 Filed 07/12/21 Page 4of18

This Court has jurisdiction pursuant to 28 U.S.C. 1331 AND
1343(A)(3)-(4) AND 42 U.S.C. 1983 AND 42 U.S.C. 1985(3) AND
venue is proper.

INTRODUCTION

This action seeks compensatory and punitive damages against
Defendants story of action that violated Plaintiff's
constitutional rights under the Fourth, and Fourteenth
Amendment and Plaintiffs rights under state law. As a result,
Plaintiff suffered loss of his liberty server and permanent injury
and suffers from physical and psychological pain and emotional
distress.

1. On February 20, 2013, at 1:33 p.m., Plaintiff was pulled over by Defendant
Lydon.

2, Defendant told plaintiff that he was pulled over for alleged following too
closely behing a tractor trailer.

3, During the traffic stop Defendant Lydon alleged that he smelled an odor of
marijuana coming from Plaintiff's vehicle.

4. Defendant Lydon went back to his vehicle to do, a number of things from
calling a back unit, along with preparing a warning notice for the alleged
traffic violation.

 

 
Case 5:21-cv-03117-JFL Document1 Filed 07/12/21 Page 5of18

5, When the backup arrived Defendant Labour, K-9 handler and Defendant
Goldsmith.

6. That’s when Defendant Lydon went back to Plaintiff's vehicle and ordered
Plaintiff to get out his vehicle.

7. Defendant Lydon then directed Plaintiff to step in front of his police cruiser
to issue the warning.

8. After Defendant Lydon ended the traffic stop by issuing warning ticket.

9, Defendant Lydon verbally informed Plaintiff he was free to leave and the
traffic stop was complete.

10. Plaintiff began walking back to his vehicle when he was seized again by
Defendant Lydon.

11, Defendant Lydon extended the traffic stop by asking Plaintiff about his
whereabouts on the previous day and if, anything illegally possessed was in
the vehicle.

12. Plaintiff answered no, then Defendant Lydon asked can he search the
vehicle,

13.Plaintiff stated no he didn’t have time and would not consent to a search,
and he had to use the restroom.
Case 5:21-cv-03117-JFL Document1 Filed 07/12/21 Page 6 of 18

14.Defendant Labour walked around the car and directed Plaintiff to show him
and describe items in the vehicle.

15.Defendant Labour then ordered Plaintiff to open the car door and get a
bottle of Ensure.

16.The bottle of Ensure Plaintiff retrieved was examined of its contents by
Defendant Labour.

17.Defendant Labour then ordered Plaintiff to dispose of it on the side off the
highway.

18.Defendant Lydon then tried to intimidate Plaintiff by informing him if he
didn’t give consent, he will run the dog around the vehicle and search
anyway.

19.Plaintiff denied consent again for a second time.

Plaintiff proceeded to assert his rights by telling Defendants Lydon, Labour and
Goldsmith that there, actions is illegal.

20.Defendant Lydon directed Plaintiff to step aside for Defendant Labour and
K-39 Dano.

21.At 2:10 p.m., Defendant Labour conducted a K-9 search of the vehicle.

 
Case 5:21-cv-03117-JFL Document1 Filed 07/12/21 Page 7 of 18

22.At the end of numerous laps around the vehicle Plaintiff asked Defendant
Lydon can he leave.

23. Defendant Lydon told Plaintiff that Defendant Labour said the K-9 allegedly
displayed alert behavior.

24. Defendant Lydon then informed Plaintiff that he was free to go back his car
not.

25.Plaintiff asked Defendant Lydon what’s next.

26.Defendant Lydon stated he would be applying for a search warrant, and if it
was, approved he will be conducting a search of Plaintiff vehicle.

27.Plaintiff asked Defendant Lydon can he take some personal belongings like
cell phone, wallet with ail personal information and recently brought
clothes.

28.Defendants Lydon and Labour stated no everything is evidence.

29. Defendant Lydon then told Plaintiff his vehicle will be towed to the PSP
Barracks and asked if he was willing to go.

30.Plaintiff stated he had no other choice.

 
Case 5:21-cv-03117-JFL Document1 Filed 07/12/21 Page 8 of 18

31.Defendant Goldsmith then proceeded to search and hand cuff Plaintiff and
put him in, back of his Patrol vehicle.

32. Plaintiff asked Defendant Goldsmith why, was he being searched.

33.Defendant Goldsmith told Plaintiff it was PSP policy in, order for him to
transport Plaintiff.

34,While hand cuffed in Defendant Goldsmith Patrol car.

35.Plaintiff saw Defendant Labour get fully seated inside Plaintiff vehicle and
raise the armrest and grab items out and placed them on the passenger
seat.

36. Defendant Labour then retrieved the car key out the ignition.

37.Defendant goldsmith proceeded to transport Plaintiff to the PSP Barracks
while Defendant Lydon and Labour stayed on the scene.

38.When Defendant Lydon returned to the PSP Barracks, he applied for a
search warrant that was deficient in that its description lacked particularity
with false and misleading sworn statements for Plaintiff vehicle by
application to the Defendant Gallauger.

39.Defendant Gallauger approved of the warrant application, which was
deficient in that its description lacked particularity and was overbroad.

 
Case 5:21-cv-03117-JFL Document1 Filed 07/12/21 Page 9of18

40,At 4:35 p.m. Defendants Lydon, obtained a deficient warrant from
Magistrate Howells.

41.At 5:05 Defendant Lydon serviced the warrant, and Defendants Labour and
Julius assisted.

42.During a systematic search of Plaintiff vehicle a number of items were
allegedly seized and placed in PSP Fogelsvilie Evidence Room.

43.Two clear plastic bags containing suspected cocaine (located in center
console under gear shifter panel).

44.Two clear vacuum sealed bags containing suspected marijuana (located in
center console under gear shift panel).

45.Receipt from Versace store in Center Valley, Ny dated 2/20/13 (located in
center console of vehicle).

46.New York City Parking Ticket #773222540-5 dated 02/18/13 (located in
center console).

47,.Samsung SCH-U365 Cell Phone (located in center console of vehicle).

48. Black Iphone 5 (located on driver seat).

 
Case 5:21-cv-03117-JFL Document1 Filed 07/12/21 Page 10 of 18

A49,None of Plaintiff other personal property was placed in inventory (No
wallet or any of the clothing that Plaintiff traveled with or recently brought
based from the receipt dated the same day).

50.On February 26, 2013, Defendant Lydon filed charges against Plaintiff and
Defendant Zampogna approved of the filed charges.

51. Defendant Lydon entered on the NCIC extradition code SSO “Surrounding
States Only” at the discretion of Defendant Zampogna despite knowing
Plaintiff physical address.

52.On February 28, 2013, Honorable Michael Joseph Pochron issued an arrest
warrant for Plaintiff.

53.0n February 20, 2014, Defendant Emery sent email to Defendant
Zampogna and no action was taken.

54.0On May 17, 2014 Plaintiff was arrested in Maryland a surrounding sister
state to Pennsylvania by Maryland State Police.

55.Plaintiff was informed of charges in Pennsylvania and Virginia.

56.Plaintiff was taken into custody and housed at Harford County Detention
Center.

57.Plaintiff was served with extradition papers for Virginia Charges.

 
Case 5:21-cv-03117-JFL Document1 Filed 07/12/21 Page 11 of 18

58.No formal detainer was put on Plaintiff nor was any extradition proceedings
brought by Pennsylvania authorities to bring Plaintiff to Pennsylvania.

59.0n May 12, 2014, Plaintiff waived extradition to Virginia.

60.0n May 29, 2014, Plaintiff was taken to Virginia by way of extradition.

61.0n June 11, 2014, Plaintiff was being held in Pre-Trial custody in
Charlottesville Albemarle Regional Jail about to post bail on unrelated
charges.

62.After performing a CLEAN/NCIC check of Plaintiff name.

63.Non extraditable pending criminal charges appeared out of Lehigh County,
Pennsylvania.

64. Jail staff contacted PSP which stated they will not extradite following with a
fax.

65. Jail staff contacted Officer Zambrotta of Albemarle Police Department to
help assist.

66. Officer Zambrotta contacted PSP who stated they will not extradite for a
non, surrounding state.

 
Case 5:21-cv-03117-JFL Document1 Filed 07/12/21 Page 12 of 18

67.Then contacted Defendants Zampogna and Stauffer of Lehigh County
District Attorney Office who stated they will extradite from Virginia a non,
surrounding state.

68, Defendants of Lehigh County District Attorney Office faxed a copy of the
criminal complaint to Officer Zambrotta directing him to use as an, detainer
to seize Plaintiff,

69. Plaintiff filed a Habeas Corpus in Virginia and Pennsylvania asserting his
rights and pleading his innocence. |

70. Plaintiff was not returned until July 16, 2014, by way of extradition from
Virginia a Non Surrounding State without a warrant.

71.Until June 11, 2014, and after, Plaintiff was stopped numerous times in
Virginia and was never heid on Pennsylvania Charges until June 11,2014.

72.On July 18, 2014, Plaintiff posted bail and a preliminary hearing was
scheduled for August 27, 2014.

73.0n August 27, 2014, Plaintiff waived preliminary hearing from the advice of
counsel Marc Neff based on prior convictions, in exchange that Defendant
Stauffer withdraw the simple possession charge and not to pursue a 7 year
mandatory minimum sentence.

74.Which Pennsylvania just deemed before then that mandatory sentences
unconstitutional.

 
Case 5:21-cv-03117-JFL Document1 Filed 07/12/21 Page 13 of 18

75.0n September 25, 2014, the Lehigh County District Attorney Office
Defendants Stauffer and Martin, withdrawn charges, and by information
added charges to enhance the sentencing guidelines.

76. Plaintiff filed Pre-Trial Motions, which were all denied.

77.On August 5, 2015, Defendant Lydon again applied for a search warrant
that was overbroad by application.

78.Defendant Stauffer approved of the overbroad search warrant that lack
specificity stating, “All user data”.

79.On September 21, 2015, after a non — jury trail the Trial Court convicted
Plaintiff on all counts and bail was revoked at Defendant Stauffer request.

80.0n October 20, 2015, Plaintiff was sentenced to 5-10 year’s incarceration.

81. Piaintiff filed a direct appeal to the Pennsylvania Superior Court, which was
denied on May 23, 2017.

82.Plaintiff then filed a Petition for Allowance of Appeal to the Pennsylvania
Supreme Court, which was denied on October 12, 2017.

83.Plaintiff also filed a timely writ of certiorari to the United States Supreme
Court, Pro Se, which was denied on March 19, 2018.

 

 
Case 5:21-cv-03117-JFL Document1 Filed 07/12/21 Page 14 of 18

84.On September 21, 2018, Plaintiff filed a Post Conviction Relief Petition.

85.Defendant Stauffer withdrew from the case and Defendant Hanna
appeared on the Commonwealth behalf to keep Plaintiff continued
unlawful detention.

86. During the hearing for Plaintiff Petition, Lehigh County Detective,
Defendant Ressler testified he was in charge of securing criminal
defendants for extradition.

87.Defendant Konopka stated that he made several attempts to Defendant
Ressler to initiate extradition proceeding via message and fax.

88.Defendant Ressler denied any knowledge of any attempts.

89.0n July 8, 2019, Plaintiff Judgement of sentence was vacated and the Judge
ordered that the charges be dismissed.

90.0n July 9, 2019, Plaintiff was released from SCI — Mahanoy.

COUNT 1
(Fourth Amendment-Unreasonable Search and Seizure)

91.The allegations contained in paragraphs 1-90 are realleged and
incorporated reference herein.

92.Defendants Lydon, Labour, and Goldsmith while acting under color of law
and within the scope of their employment illegally search and seized

 

 
Case 5:21-cv-03117-JFL Document1 Filed 07/12/21 Page 15 of 18

plaintiff and vehicle without probable cause and without a warrant.
Thereby violating Plaintiffs Fourth Amendment right to be free from
unreasonable searches and seizures.

93.Defendants Labour, and Goldsmith assisted in the search and seizure
without probable cause and did so knowingly and did nothing to stop it.

94, Defendant Lydon presented false and misleading statements and did so
knowingly on application approved by Defendant Gallagher.

95.Defendant Julius assisted in the search and seizure of Plaintiff property that
was never placed in inventory, which resulted to a ioss of personal
property, which violates Plaintiff rights.

96. Defendant Gallagher assisted in getting a deficient search warrant granted
that was overbroad and lacked specificity and Defendant Zampogna
assisted in getting the arrest warrant granted.

97,Defendant Joseph Stauffer assisted in getting a deficient search warrant
that was overbroad and lacked specificity.

98.The actions of Defendants Lydon, Labour, Goldsmith, Julius, Gallagher and
Stauffer were objectively unreasonable, Plaintiffs Fourth Amendment rights
and were done with malicious intent knowing there was no evidence to
support the search and seizure and arrest.

99. The actions of Defendants Lydon, Labour, Goldsmith, Julius, Gallagher and
Stauffer were malicious in nature, shocking to the conscience and done
with willful and reckless disregard for Plaintiff right to liberty arid wellbeing.

100. Defendants Lydon, Labour, Goldsmith, Konooka, Stauffer, Ressler and
Hanna violated Plaintiff rights by the continued seizure of unlawful
detention.

 
Case 5:21-cv-03117-JFL Document1 Filed 07/12/21 Page 16 of 18

101. As such, Defendants Lydon, Labour, Goldsmith, Julius, Konopka,
Gallagher, Zampogna, Stauffer Hanna and Ressler are jointly and severally
liable to plaintiff in the amount of $900,000 in compensatory damages and
$900,000 in punitive damages.

COUNT 2
(Malicious Prosecution)

102. The allegations contained in paragraphs 1-101 are realleged and
incorporated by reference herein.

103. The actions of Defendants Lydon, Labour, Goldsmith, Gallagher,
Zampogna, Stauffer, Ressler and Martin were done with malicious intent
knowingly that they had committed illegal search and seizure and arrested
plaintiff without probable cause through false and misleading statements
and charged Piaintiff with a crime they knew Piaintiff did not commit.

404 Tne charges against Plaintiff was ultimately Dismissed.
105, The actions of Defendants Lydon, Labour, Gowsmith, Gallagner,

Zampogna, Stautt fer, Ressler and Martin as set forth above were objectively
unreasonable and constituted a knowing willful abuse of their authority.

106. As such, Defendants Lydon, Labour Galdsmith, Gallagher, Zampogna,
Stauffer, Ressler and Martin are severally liable to Plaintiff in the amount of
$1,200,000 in compensatory damages and $1,2060,000 in punitive
damages.

COUNT 3
(Intentional infliction of Emotional Distress)

{Pennsylvania subdivision Tort Claim Act}

i

 

 
Case 5:21-cv-03117-JFL Document1 Filed 07/12/21 Page 17 of 18

107. The allegations contained in paragraphs 1-106 are realleged and
incorporated by reference herein.

108. The actions of Defendants Lydon, Labour, Goldsmith, Julius,
Gallagher, Zampogna, Stauffer and Martin were in malicious in nature,
shocking to the conscience and done with willful and reckless disregard for
plaintiff right to liberty and wellbeing.

109. As such detendants Lehigh County, Lydon, Labour, Goldsmith, Julius,
Gallagher, Zampogna, Stauffer and Martin are jointly and severally liable to
Plaintiff in the arnount of $500,000 in damages.

COUNT 4
(FOURTEENTH AMENDMENT}

oi EY.

Due Process, Faise imprisonment, Abuse of Process, Equai Protection of laws,
Wrongful Conviction, Negligent Training, negligence, Rights to Liberty, and Right
to Property

Lid. The names s contained in paragraphs 1-109 are realleged and
incorporated by reference herei
All said name Defendants above violated clearly established federal and state

411. As such all defendants are severally liable ta Plaintiff in the amount
of $7,000,000 in compensatory damages and $7,000,000 in punitive

q MRA TAL
ie apa

ay

COUNT 5
(Conspiracy to interfere with civil rights}

112, The allegations contained in paragraphs 1-111 are realleged and

! - — F
ncorpoTSsied Oy rererence herein

 

 
Case 5:21-cv-03117-JFL Document1 Filed 07/12/21 Page 18 of 18

113, Ail said name Defendants above violated clearly established federal
and state rights under the color of law

414, As such all name Defendants above are jointly and severally liable to
Plaintiff in the amount of $1,950,000 in compensatory damages and
$1,950,000 in punitive damages.

JURY TRIAL DEMAND

Plaintiff Antoine Poteat demands a jury trial on all issues set forth herein.

KespecHully Submitted,

bergine Sysge

7-7 - aS

 

 
